DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  The word “last” should be “least”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  the word “electrical” should be inserted between the word “one” and “conductor”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, and 13-17 are rejected under 35 U.S.C. 102a1 as being anticipated by Zlotnikov et al. (CA 2685906).
Regarding independent claim 1, Zlotnikov et al. (‘906) teaches in figures 1 and 5 and the corresponding text, a track adaptor for an LED-based lighting system (100) comprising: a track adaptor body (206); at least one engagement mount (340), comprising a resilient member (210), and at least one electrical conductor (not shown); 
Regarding claim 2, Zlotnikov et al. (‘906) teaches the track is in electrical communication with the light engine via the at least one electrical conductor.
Regarding claim 3, Zlotnikov et al. (‘906) teaches the locking mechanism protrudes from the track adaptor body.
Regarding claim 4, Zlotnikov et al. (‘906) teaches the resilient member is configured to removably wedge within the track (112).
Regarding claim 6, Zlotnikov et al. (‘906) teaches the locking mechanism is an outward biasing element.
Regarding claim 13, Zlotnikov et al. (‘906) teaches the track adaptor is in electrical communication with a driver.
Regarding independent claim 14, Zlotnikov et al. (‘906) teaches in figures 1 and 5 and the corresponding text, a track system, comprising: a driver module (108); a track (112) electrically connected to the driver module, wherein the track comprises at least one electrical conductor disposed along a length of the track; and at least one track adapter (206) removably connected to the track, wherein the at least one track adapter comprises a locking mechanism (210) 18configured to engage removably with the track at a position along the track.  
Regarding claim 15, Zlotnikov et al. (‘906) teaches the locking mechanism comprises at least one resilient member (210) configured to removably wedge against the track to secure the at least one track adapter to the track.  
 at least one mechanical fastener (208) to secure the track in a fixed position.  
Regarding claim 17, Zlotnikov et al. (‘906) teaches the driver module further comprises a lighting control (part of 202) disposed within the driver module, wherein the lighting control module is electrically connected to the driver module.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-6 of U.S. Patent No. US 10,690,298. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims for one encompasses the scope of the claims for the other.

16/863385                                                                                             US 10,690,298
       14                                                                                                              1
       15                                                                                                              3
       16                                                                                                              4

       18                                                                                                             6

Allowable Subject Matter
Claims 5, 7-12, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465.  The examiner can normally be reached on M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879